Citation Nr: 1626067	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's disease and degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a rating in excess of 10 percent for Osgood-Schlatter's disease and DJD of the right knee.

3.  Entitlement to a separate compensable rating for a meniscal tear of the left knee.

4.  Entitlement to a separate compensable rating for a meniscal tear of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran, and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2016.  At the hearing, the Veteran's representative requested, and received, a 30-day open record in order to submit updated medical records.  To date, the Board did not receive updated medical records.

The issues of entitlement to a rating in excess of 10 percent for right and left DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left knee meniscal tear was manifested by dislocated cartilage and frequent episodes of locking, pain, and effusion into the joint.

2.  The Veteran's right knee meniscal tear was manifested by dislocated cartilage and frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 20 percent for a left knee meniscal tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71(a), Diagnostic Code 5258 (2014).

2.  The criteria for a separate rating of 20 percent for a right knee meniscal tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71(a), Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a compensable rating for right and left knee meniscal tears.  For the following reasons, the Board agrees. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

While the Veteran's meniscal tears are currently not assigned a rating code, the Veteran's bilateral DJD is rated at 10 percent under Diagnostic Codes 5003, Arthritis, degenerative, and 5099-5010, Arthritis, due to trauma. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5258.  Diagnostic Code 5259 warrants a 10 percent rating for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71(a), Diagnostic Code 5259.  The Board notes that to avoid pyramiding, veterans are not eligible for compensation under both Diagnostic Codes, as both pertain to the same disability, meniscal tears.  38 C.F.R. § 4.14.  
    
By way of history, in August 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with mild to moderate DJD in the right and left knees, as well as a lateral meniscal tear in the right knee, and a medial meniscal tear in the left knee.  

The Veteran's right knee flexion measured 115 degrees, with full extension.  The Veteran's left knee flexion ended at 100 degrees, with full extension.  Repetitive use testing revealed the same flexion and extension measurements in both knees.  

The examiner determined the Veteran suffered from tenderness or pain to palpation in both knees.  The Veteran did not suffer from anterior, posterior, or medial-lateral instability in either the left or right knee.  

Concerning the Veteran's meniscal tears, the examiner determined the Veteran suffered from right and left knee meniscal tears that caused frequent episodes of joint pain.  The Veteran did not acknowledge suffering from frequent episodes of joint "locking" or frequent episodes of joint effusion.  Despite the meniscal tears, the Veteran had not undergone a meniscectomy.

In October 2011, the Veteran sought treatment in the emergency room for severe pain in the right knee, caused by swelling.

In a April 2016 hearing, the Veteran testified that he suffered from daily swelling, lack of balance, and "buckling" of the knee.  Due to the worsening of the Veteran's knee DJD, the Veteran's doctor recommended complete bilateral knee replacements.  

The Veteran's range of motion had worsened since his August 2011 C&P examination-the Veteran estimated he suffered from flexion reduced to 30 percent.

The Veteran's knee condition prevented him from completing certain daily activities of living such as putting on his socks and shoes, lift heavy objects, and stand up from a seated position.  To ambulate, the Veteran utilized knee and ankle braces, as well as canes and walkers.     

Applying the law to the facts of the case, the Board finds the Veteran's bilateral meniscal tears warrant the maximum 20 percent rating under Diagnostic Code 5258.  A review of the medical evidence and lay statements reveal that the Veteran suffered from bilateral meniscal tears, as well as bilateral pain, frequent locking, and effusion into the joints.  The Board finds the Veteran's testimony pertaining to those symptoms credible and probative, as the Veteran is competent to testify to the symptoms he experienced.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Veteran's testimony is reinforced by the examiner's findings of a meniscal tear and related pain in the August 2011 C&P examination.

ORDER

A 20 percent disability rating for a left knee meniscal tear is granted, subject to the laws and regulations governing monetary benefits.

A 20 percent disability rating for a right knee meniscal tear is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for bilateral DJD and Osgood-Schlatter's disease in the knees.  For the following reasons, the Board finds a remand is necessary, so the Veteran may undergo a current C&P examination.

As discussed above, the Veteran's last C&P examination was in August 2011.  Since then-as evidenced by the Veteran's testimony and his medical records-the Veteran's knee condition has worsened.  At the April 2016 hearing, the Veteran testified that his knee condition is now so advanced that he is trying to undergo bilateral knee replacements.  

The Board notes that throughout the Veteran's medical records during the time of appeal, the Veteran frequently sought treatment for pain, effusion and inability to complete simple activities of daily living, further attesting to the Veteran's increased pain and progressing degeneration.  Unfortunately-outside of the meniscal condition-the Veteran's medical records and testimony do not provide the level of specificity required to accurately and fairly rate the Veteran under the various Diagnostic Codes associated with a knee condition.  Thus, a remand is necessary so that the Veteran may undergo an up-to-date C&P examination.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2014).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his right knee.  The examiner is asked to specifically address the following:

a. Identify and describe all symptoms and manifestations attributable to the service-connected right knee DJD and Osgood-Schlatter's.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the right knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Determine whether the right knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

d. The Veteran's comments in an April 2016 hearing that his flexion is limited to 30 degrees; the limitations on his activities of daily living; and his need for a complete knee replacement.

2. Schedule the Veteran for an examination of his left knee.  

a. Identify and describe all symptoms and manifestations attributable to the service-connected left knee Osgood-Schlatter's and DJD.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Indicate whether there is recurrent subluxation or lateral instability of the left knee, and, if so, describe its severity, etiology, frequency, and degree.

c. Determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the knee.

d. The Veteran's comments in an April 2016 hearing that his flexion is limited to 30 degrees; the limitations on his activities of daily living; and his need for a complete knee replacement.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


